DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 provides for the limitation “delivered to a wound site,” which is indefinite because the claims are drawn to a composition, and not a method of using a composition. Since the claim is drawn to a composition, and not a method, it is unclear how this methodological limitation is supposed to apply to the composition, per se, because there is no clear interpretation of this limitation that would provide for any structure to the claimed product, nor is there a suggestion that the claimed step provides for any product-by-process limitation. Since there is nothing in the specification that appears to suggest any structural limitation, the claimed limitation will be considered intended use.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9, 13, 14 and 52 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reiko, et al (WO 2016/052504 [Published 4/7/2016]; since this document is in Japanese, the associated US Patent 10,335,514 will be used as the official translation). Reiko provides a composition of cells used to treat diabetes. Reiko provides for a kit comprising a pancreatic islet cell, which fulfills the definition of “insulin-secreting cell,” and a mesenchymal stem cell. See column 2, lines 1-10; column 7, lines 56-61.
With respect to claim 1, Reiko provides for a composition comprising an insulin-secreting cell and a stem cell.  While it is noted that the claim provides for “healing 
With respect to claims 9, 13 and 14, Reiko describes the same ratio of insulin-secreting cells-to-stem cells as that claimed. See column 5, lines 4-7. Although Reiko does not describe the functional limitations describes in claims 9 and 13, Reiko explicitly describes the claimed ratio, which would be expected to inherently present with the same function as those claimed. This assessment is reasonable, because Reiko explicitly anticipates the narrowest of the claimed ranges, suggesting an overlap in expected function.
With respect to claim 52, Reiko teaches mesenchymal stem cells.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-8, 11, 12, 16, 25, 35, 37, 40 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Reiko, et al (WO 2016/052504 [Published 4/7/2016]; since this document is in Japanese, the associated US Patent 10,335,514 will be used as the official translation), Aijaz, et al (Tissue Engineering: Part A, 21, 2723-2732, 2015 [IDS Reference]) O’Loughlin, et al (Diabetes, 61, A604, 2013 (Author manuscript provided, pages 1-36) PLoS One, 7, e38189, 2012). Although Reiko provides for the claimed cell composition, Reiko does not formulate the composition for topical administration. Additionally, although Reiko does provide for hydrogel formulations, it is unclear if these formulations include encapsulated cells. See column 11, lines 1-11. Finally, although Reiko does include methods of treating diabetes, none of the methods are specifically drawn to wound healing and topical administration.
Aijaz provides for methods of treating [diabetic] wounds by the topical application of a hydrogel with an insulin-secreting cell that has been encapsulated within it. See page 2723, “Abstract” section. Similarly, O’Loughlin provides for methods of improving diabetic wound healing by topically applying mesenchymal stem cells, encapsulated within a collagen scaffold. See page 2, “Abstract” section. Finally, Yeung shows that there would be a clear expectation that the combination of cells described by Reiko would be expected to provide for some degree of synergism, since it is shown that mesenchymal stem cells protect insulin-secreting cells, when provide in coculture. This known synergism provides a clear motivation to combine the cells of Reiko, with the topical methods described in both Aijaz and O’Loughlin. That is to say, there would be a clear expectation that if the topical methods of Aijaz and O’Loughlin were applied to the insulin-secreting cells and mesenchymal stem cells of Reiko, than not only would each of the two cell-types exert their specific healing properties to a wound, the mesenchymal stem cells would be expected to prolong the survival of the insulin-secreting cells.
With respect to claim 2, Aijaz and O’Loughlin provide motivation to individually apply the claimed cells in a topical formulation. Reiko and Yeung provide motivation to apply the two cell-types together, in one single formulation.

With respect to claims 6, 7, 11 and 12, although Aijaz notes a drop in cell viability by day 21, it is clear from Yeung that the ordinary artisan would expect improvements in cell viability if the insulin-secreting cells are combined with mesenchymal stem cells. Additionally, Aijaz shows the delivery of bioactive molecules to a wound site for a prolonged period of time.
With respect to claim 8, although Aijaz suggests the utilization of “thin sheets,” there does not appear to be an explicit mention of the thickness of the hydrogels. See page 2731, left column, first [incomplete] paragraph. However, it should be noted that Reiko teaches that the composition can be within the claimed thickness. See column 20, lines 1-8. Additionally, since the prior art motivated the ordinary artisan to apply compositions topically, it would be obvious to the ordinary artisan to optimize the level of thickness to best accommodate the wound.
With respect to claims 16, 25 and 35, both Aijaz and O’Loughlin are concerned with healing diabetic wounds, and provide methods in greater detail than that claimed. Based upon these references, there would be an expectation that the rate of healing would be greater than any individual treatment. Since it is clear that the rate of healing is accelerated, there would be an expectation that scab formation would be reduced in a manner consistent with that claimed and described in the instant specification.
With respect to claim 37, it is clear from the prior art that the implements in wound healing amount to faster healing times. This would be synonymous to an acceleration of wound healing.
With respect to claims 40 and 42, it is clear from Aijaz and O’Loughlin that insulin and stem cell products would be delivered to the wound site, as this is the reason why wound healing times are accelerated.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W BERKE-SCHLESSEL whose telephone number is (571)270-3643.  The examiner can normally be reached on M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID W BERKE-SCHLESSEL/Primary Examiner, Art Unit 1651